People v Mella-Rodriguez (2016 NY Slip Op 04964)





People v Rodriguez


2016 NY Slip Op 04964


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2003-09354
 (Ind. No. 1791/02)

[*1]The People of the State of New York, respondent, 
vRafael Mella- Rodriguez, appellant.


Rafael Mella-Rodriguez, Napanoch, NY, appellant pro se.
Thomas J. Spota, District Attorney, Riverhead, NY (Glenn Green of counsel), for respondent.
Robert C. Mitchell, Riverhead, NY (Felice Milani of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 10, 2007 (People v Mella-Rodriguez, 39 AD3d 671), affirming a judgment of the County Court, Suffolk County, rendered September 29, 2003.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., DILLON, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court